DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 and 03/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claim 1: 
Line 13 recites “moving the container object that displays the copy of at least a portion”, which should be rewritten as “moving the container object that displays the copy of at least the portion”.
Line 17 recites “after moving the container object that displays the copy of at least a portion”, which should be rewritten as “after moving the container object that displays the copy of at least the portion”.

Claims 18-19 are device and medium claims that contain similar issues as discussed claim 1 above.  Claims 2-17 depend on claim 1.  Therefore, claims 2-19 are objected under the same rationale. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim 19 does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to computer readable storage media, which under its broadest reasonable interpretation, encompasses signals per se absent a specific definition in the disclosure.  The instant application merely provides non-limiting examples of storage medium and/or memory (see paragraph [0039]) of published instant application).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (59, 84, 85), (30, 55, 56), and (1, 26, 27)  of U.S. Patent No. 10/908,809. Although the claims at issue are not identical, they are not patentably distinct from each other because claims (59, 84, 85), (30, 55, 56), and (1, 26, 27)  of U.S. Patent No. 10/908,809 teach every limitation of claims 1, 18 and 19 of the instant application, respectively.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record includes Rhee et al. (Rhee), Us Patent Application Publication No. US 2017/0336938 A1, Chaudhri, US Patent Application Publication No. US 2011/0252349, and Hosein, US Patent Application Publication No. US 2014/0013254 A1 (both Chaudhri and Hosein are from IDS filed 03/18/2021),

Rhee discloses a method and apparatus for controlling content using a graphical object in a mobile terminal are provided, in which the user may create a graphical object 
on the screen through touch input and easily apply various actions such as copy, delete, move, transfer, attribute change and compress to content items by means of the created graphical object (Abstract).  Rhee further discloses when a touch input requesting graphical object creation is detected, the control unit of the mobile terminal creates a graphical object and displays the graphical object at a portion of the touchscreen, wherein the touch input can be a multi touch and stretch gestures (Figure 3A and paragraph [0059]). Rhee further discloses the touchscreen outputs a home screen containing multiple content items, wherein the multiple content items can be a file, icon, thumbnail, text, picture or figures in a document (paragraphs [0031] and [0070]).  Rhee further discloses in a state in which the graphical object is output as illustrated in screen 310, when the user touches a content item 20 as illustrated in screen 320, moves the content item 20 over the graphical object and releases the content item 20 as illustrated in screen 330, the control unit may link the graphical object with the content item 20 (paragraph [0071]).  Rhee further discloses the content item is linked with the graphical object only when the graphical object overlaps with a content item for a preset time or more, that means to link only desired content items with the graphical object, the user may move the graphical object along a path so that the graphical object stays for a preset time on a content tem to be linked and quickly passes a content item not to be linked (paragraph [0073]).  Rhee further discloses when the user touches a content item, moves the content item toward the graphical object, passes the graphical object and then releases the content item, the control unit may operate according to a copy mode and return the content item to its original location (paragraph [0076]).  Rhee further discloses when content items do not overlap each other, the user may select at least one of the content items and move the selected content item to the home screen in a drag and drop motion (paragraph [0079]), the user moves or copies one or more content items from a first screen to a second screen (paragraph [0084]).
 	Chaudhri discloses a multifunction device for displaying a plurality of selectable user interface objects on the display, and in response to detecting the first input, the device moves a first object in the plurality of selectable user interface objects across the display to a location on the display that is proximate to a second object in the plurality of selectable user interface objects (Abstract).  Chaudhri further discloses displaying a plurality of icons on the display in a first arrangement, detecting an input that corresponds to a request to move a first icon in the plurality of icons from a first position on the display to a second position on the display, and in response to detecting the input, moving the first icon from the first position to the second position, and maintaining positions of each respective icon in the plurality of icons other than the first icon until automatic reconfiguration criteria have been met (paragraph [0030]).

	Hosein discloses an electronic device for providing a method that allows icons that are displayed on one of a plurality of pages to be moved from one page to any other page, wherein the icons can be dragged to a page indicator associated with the page it is to be moved to (Abstract).  Hosein further discloses once the rearrangement mode is entered, an icon can be selected and moved using a drag and drop gesture, for example, a user can select an icon 126b by starting the drag gesture on the icon as depicted by contact point 128a, wherein the selected icon can be dragged around the page by dragging the contact point and the user is able to move the icon directly to any of the pages, as opposed to simply adjacent pages, by dragging the icon into proximity of the page indicators 112a-d as depicted by arrow 128b (paragraph [0026]).
 
The primary reason for the allowance of the claims in this case, is the inclusion of the specific details “in response to detecting the first portion of the first input that activates the move operation for the first content, displaying a copy of at least of a portion of the first content in a container object; moving the container object that displays the copy of at least a portion of the first content from a first placement location relative to a characteristic location of the one or more contacts on the touch-screen display to a second placement location relative to the characteristic location of the one or more contacts on the touch-screen display; and after moving the container object that displays the copy of at least a portion of the first content from the first placement location to the second placement location relative to the characteristic location of the one or more contacts, moving the container object that displays the copy of at least the portion of the first content in accordance with movement of the one or more contacts while maintaining the container object at the second placement location relative to the characteristic location of the one or more contacts as the one or more contacts move across the touch-screen display“, as are now included in all the independent claims, in combination with other elements recited, which is not found in the prior art of record.
However, Claims 1-19 are only allowable if a terminal disclaims is filed to overcome the Double Patenting rejection, and claims 1, 18 and 19 should be rewritten to overcome the objection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177